             Case 2:21-cv-01482-JCM-DJA Document 17
                                                 13 Filed 09/07/21
                                                          09/03/21 Page 1 of 4



 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
     WINSLETT & MOSER, P.C.
 3
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR TRANS UNION LLC
 7   **Designated Attorney for Personal Service**
 8   Kurt Bonds, Esq.
     Nevada Bar No.: 6228
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10
                               IN THE UNITED STATES DISTRICT COURT
11

12                                    FOR THE DISTRICT OF NEVADA

13   PAMELA HUMPHREY,                                         Case No. 2:21-cv-01482-JCM-DJA
14                            Plaintiff,                      JOINT MOTION AND ORDER
                                                              EXTENDING DEFENDANT TRANS
15   v.                                                       UNION LLC’S TIME TO FILE AN
16                                                            ANSWER OR OTHERWISE RESPOND
     EQUIFAX INFORMATION SERVICES, LLC,                       TO PLAINTIFF’S COMPLAINT
17   and TRANS UNION LLC,
                                                              (FIRST REQUEST)
18                             Defendants.

19

20               Plaintiff Pamela Humphrey (“Plaintiff”) and Defendant Trans Union LLC (“Trans

21   Union”), by and through their respective counsel, file this Joint Motion Extending Defendant

22   Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

23               1.    On August 10, 2021, Plaintiff filed her Complaint. The current deadline for Trans

24   Union to answer or otherwise respond to Plaintiff’s Complaint is September 3, 2021.

25               2.    On September 2, 2021, counsel for Trans Union communicated with Plaintiff’s

26   counsel via email regarding an extension within which to file a response to the Complaint, and

27   Plaintiff’s counsel agreed to the extension.

28               3.    The parties are actively discussing a potential early resolution of this case, and the

                                                                                                           1
     4414351.1
             Case 2:21-cv-01482-JCM-DJA Document 17
                                                 13 Filed 09/07/21
                                                          09/03/21 Page 2 of 4



 1   parties believe an extension of this nature may save waste of the parties’ time and expense. The

 2   additional time will allow Plaintiff and Trans Union time to fully explore such early settlement

 3   discussions.

 4               4.   Moreover, Trans Union’s counsel will need additional time to review the

 5   documents and respond to the allegations in Plaintiff’s Complaint. This Joint Motion is made in

 6   good faith and not for the purposes of delay.

 7               5.   Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 8   otherwise respond to Plaintiff’s Complaint up to and including October 4, 2021. This is the first

 9   motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.
10
     Dated this 3rd day of September 2021.
11
                                                     QUILLING SELANDER LOWNDS
12
                                                     WINSLETT & MOSER, P.C.
13
                                                     /s/ Jennifer Bergh
14                                                   Jennifer Bergh
15                                                   Nevada Bar No. 14480
                                                     2001 Bryan Street, Suite 1800
16                                                   Dallas, Texas 75201
                                                     Telephone: (214) 560-5460
17                                                   Facsimile: (214) 871-2111
                                                     jbergh@qslwm.com
18                                                   COUNSEL FOR TRANS UNION LLC
19
                                                     KAZEROUNI LAW GROUP, APC
20

21                                                   /s/ Mona Amini
                                                     Mona Amini
22                                                   Nevada Bar No. 15381
                                                     mona@kazlg.com
23                                                   Gustavo E. Ponce
                                                     Nevada Bar No. 15084
24
                                                     gustavo@kazlg.com
25                                                   6069 South Fort Apache Road, Suite 100
                                                     Las Vegas, Nevada 89148
26                                                   Telephone: (800) 400-6808
                                                     Facsimile: (800) 520-5523
27                                                   COUNSEL FOR PLAINTIFF
28

                                                                                                     2
     4414351.1
             Case 2:21-cv-01482-JCM-DJA Document 17
                                                 13 Filed 09/07/21
                                                          09/03/21 Page 3 of 4



 1                                               ORDER

 2               The Joint Motion for Extension of Time for Trans Union LLC to file an answer or

 3   otherwise respond to Plaintiff’s Complaint is so ORDERED AND ADJUDGED.

 4
                             7th day of ______________________
                 Dated this ______          September          2021.
 5

 6

 7
                                                 DANIEL J. ALBREGTS
 8                                               UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28

                                                                                              3
     4414351.1
             Case 2:21-cv-01482-JCM-DJA Document 17
                                                 13 Filed 09/07/21
                                                          09/03/21 Page 4 of 4



 1                                     CERTIFICATE OF SERVICE

 2               I hereby certify that on this the 3rd of September 2021, I filed JOINT MOTION AND

 3   ORDER EXTENDING DEFENDANT TRANS UNION LLC’S TIME TO FILE AN

 4   ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT with the Clerk of

 5   the Court using the CM/ECF system, which will send notification of such filing to the following

 6   counsel:

 7    Mona Amini                                     Jeremy J. Thompson
 8    mona@kazlg.com                                 jthompson@clarkhill.com
      Gustavo E. Ponce                               Clark Hill PLLC
 9    gustavo@kazlg.com                              3800 Howard Hughes Parkway, Suite 500
      Kazerouni Law Group, APC                       Las Vegas, NV 89169
10    6069 S. Fort Apache Road, Suite 100            (702) 862-8300
      Las Vegas, NV 89148                            (702) 862-8400 Fax
11
      (800) 400-6808                                 Counsel for Equifax Information Services LLC
12    (800) 520-5523 Fax
      and
13    Frank Howard Kerney, III
      fkerney@forthepeople.com
14    Morgan & Morgan, Tampa, P.A.
      201 N. Franklin Street, Suite 700
15
      (813) 223-5505 x3165
16    (813) 559-4831
      Counsel for Plaintiff
17

18
                                              /s/ Jennifer Bergh
19                                          JENNIFER BERGH
20

21

22

23

24

25
26

27

28

                                                                                                    4
     4414351.1
